 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSterling Sugars, Inc. and United Food and Commer-cial Workers International Union, Local 1422,AFL-CIO. Case 15-CA-7844April 29, 1982DECISION AND ORDEROn November 20, 1981, Administrative LawJudge William N. Cates issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed a brief in support of the Ad-ministrative Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified.2We shall modify the AdministrativeLaw Judge's recommended Order by adding theaffirmative requirement that Respondent expungefrom its records any reference to the unlawful dis-charge of William Brent, Jr., on July 1, 1980. Re-spondent is also required to provide written noticeof such expunction to William Brent, Jr., and toinform him that Respondent's unlawful conductwill not be used as a basis for further personnel ac-tions concerning him. Although such an expunctionrequirement has not typically been included in dis-charge cases heretofore, it frequently has been in-cluded in cases where warnings or other forms ofdiscipline less than discharge have occurred. Wesee no purpose in distinguishing between these twotypes of cases, for in either situation the individualaffected by any unlawful discipline should be pro-tected from the subsequent use of files pertaining tosuch misconduct. Accordingly, we shall henceforthroutinely include such an affirmative expunctionremedy in all cases of unlawful discipline.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.' The Administrative Law Judge has recommended a broad cease-and-desist order. In Hickmott Foods, Inc., 242 NLRB 1357 (1979), we heldthat such broad injunctive language is warranted only when a respondenthas been shown to have a proclivity to violate the Act, or has engaged insuch egregious or widespread misconduct as to demonstrate a generaldisregard for the employees' fundamental statutory rights. Contrary tothe Administrative Law Judge, we do not find that the instant violationsmeet this test. Consequently, we shall modify the Administrative LawJudge's recommended Order to require Respondent to cease and desistfrom violating the Act "in any like or related manner."261 NLRB No. 71lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Sterling Sugars, Inc., Franklin, Louisiana, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Substitute the following for paragraph l(k):"(k) In any like or related manner interferingwith, restraining, or coercing employees in the ex-cercise of the rights guaranteed them by Section 7of the National Labor Relations Act."2. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Expunge from its files any reference to thedischarge of William Brent, Jr., on July 1, 1980,and notify him in writing that this has been doneand that evidence of this unlawful discharge willnot be used as a basis for future personnel actionsagainst him."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT threaten our employees thatselection of United Food and CommercialWorkers International Union, Local 1422,AFL-CIO, as their bargaining representativewould be futile.WE WILL NOT threaten our employees withdischarge if they engage in activities on behalfof the Union.WE WILL NOT give the impression that se-lection of the Union as our employees' bar-gaining representative would be futile.WE WILL NOT threaten our employees withreprisals if they engage in activities on behalfof the Union.WE WILL NOT create the impression that ouremployees' union activities are under surveil-lance.WE WILL NOT threaten that the selection ofthe Union by our employees would result in orcause strikes at our company.472 STERLING SUGARS, INC.WE WILL NOT interrogate our employeesconcerning their union activities and desires.WE WILL NOT threaten unspecified reprisalsagainst our employees if they testify against usat a National Labor Relations Board hearing.WE WILL NOT threaten to terminate our em-ployees if they testify against us at a NationalLabor Relations Board hearing.WE WILL NOT falsely accuse an employee ofsoliciting employees' signatures on union cardsduring worktime on company premises.WE WILL NOT discharge and thereafterrefuse to reinstate employees because theyjoined or engaged in activities on behalf of theUnion.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.WE WILL offer to William Brent, Jr., imme-diate and full reinstatement to his former jobor, if his former job no longer exists, to a sub-stantially equivalent position of employmentwithout prejudice to his seniority or otherrights and WE WILL make him whole for anyloss of pay that he may have suffered byreason of our discrimination against him, withinterest.WE WILL expunge from our files any refer-ences to the disciplinary discharge of WilliamBrent, Jr., on July 1, 1980, and WE WILLnotify him that this has been done and thatevidence of this unlawful discharge will not beused as a basis for future personnel actionsagainst him.STERLING SUGARS, INC.DECISIONSTATEMENT OF THE CASEWILLIAM N. CATES, Administrative Law Judge: Thismatter was heard by me at Franklin, Louisiana, on June18 and 19, 1981, pursuant to a complaint and notice ofhearing issued on October 14, 1980, by the Acting Re-gional Director for Region 15 of the National Labor Re-lations Board (hereinafter the Board) and amendments tocomplaint issued on June 4, 1981, by the Regional Direc-tor for Region 15 of the Board. The complaint andamendments to complaint were based on a charge inCase 15-CA-7844 filed on September 2, 1980, by UnitedFood and Commercial Workers International Union,Local 1422, AFL-CIO (hereinafter the Union) againstSterling Sugars, Inc. (hereinafter Respondent). The com-plaint and amendments thereto alleged that Respondentviolated Section 8(a)(1) of the National Labor RelationsAct (hereinafter the Act), through certain acts of inter-ference, restraint, and coercion of its employees by its su-pervisors and agents and further that it violated Section8(a)(3) and (1) of the Act when, on July 1, 1980, it termi-nated the employment of William Brent, Jr., and thereaf-ter failed and refused to reinstate him.The issues herein were joined by Respondent's an-swers dated November 26, 1980, and June 5, 1981,wherein it denied having violated the Act in any manner.Upon the entire record made in the proceeding, in-cluding my observation of each witness who testifiedherein and after due consideration of briefs filed bycounsel for the General Counsel and counsel for the Re-spondent, I make the following:FINDINGS OF FACTI. JURISDICTIONAt all times material herein, Respondent, a Delawarecorporation, has maintained an office and place of busi-ness at Franklin, Louisiana, where it is engaged in thebusiness of grinding sugar. During the year preceding is-suance of the complaint and notice of hearing herein, Re-spondent sold and shipped goods and materials valued inexcess of $50,000 directly to facilities located inside theState of Louisiana which facilities in turn shipped goodsand materials valued in excess of $50,000 directly topoints located outside the State of Louisiana.It is admitted, and I find, that Respondent is, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that United Food and Com-mercial Workers International Union, Local 1422, AFL-CIO, is, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is a sugar cane growing and processingcompany. It produces sugar cane on agricultural acreageand processes the cane into raw sugar at its Franklin,Louisiana, facility. The sugar cane is harvested seasonal-ly and the busiest season for Respondent, which is re-ferred to as the sugar grinding season, runs from approxi-mately October to January of each calendar year.During the sugar grinding season, Respondent utilizestransient employees who are housed in dormitory facili-ties provided by Respondent. The Union herein, undervarious of its predecessors names, has attempted inexcess of five union campaigns at Respondent's Franklin,Louisiana, facility. The most recent such campaign tookplace in May and June 1980. It is undisputed that FredY. Clark, Jose Fernandez, and Jose Jorajuria are supervi-sors of Respondent within the meaning of the Act.B. The Alleged 8(a)(1) ViolationsThe General Counsel, in his complaint, alleged atparagraphs 7(A)(i) through (iv); (B)(i) through (iv); (C)(i)473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough (viii); (D)(i) through (iii); (E); (F); and in para-graphs (A), (B), and (C) of his amendments to the com-plaint various acts of interference, restraint, and coercionon the part of Respondent by its supervisors and agentsin violation of Section 8(a)(1) of the Act.'William Brent, Jr., a 17-year employee of Respondent,whose employment history will be set forth in greaterdetail elsewhere in this Decision, testified regarding threemeetings he attended which were conducted by Re-spondent at which General Manager and Executive VicePresident Fred Y. Clark spoke, wherein the Union wasdiscussed.Brent placed the first of the meetings as having takenplace around May 7, 1980. The meeting was held at theplant and employees were notified of the meeting by anotice at the clock where employees clocked in and outon a daily basis. According to Brent, Clark stated in hispresentation:Well, we have the same people coming back againon us .... They don't have sense enough to seewhen they're licked. .... They're coming backagain, but it don't do no good. We don't want nounion here.... I'll tell you and I'll tell you again,we don't want that here .... Ain't that right,James August.... I don't know who's responsiblefor the Union coming here, but we don't want thathere, and I'm not going to tolerate with that ....We've been doing fairly well here and we don'tneed a Union here .... A union is no good. Itgoes on strikes. It lays you off and everything. Wedon't need that here.... As long as I'm here I'mgoing to keep this Union out of here. I'll do every-thing in my power to keep it out.Brent testified that Clark had a paper which he wouldoccasionally glance at in front of him but that he was notreading from it.Clark denied delivering any speeches to Respondent'semployees except one speech in June 1980.I credit Brent's testimony regarding the employeemeeting of early May 1980. After observing Clark tes-tify, I am persuaded his testimony is unworthy of belief.Clark was an argumentative and evasive witness. Fur-ther, I find that Clark intentionally made a misstatementof fact with respect to the campaign speech that he ac-knowledged giving. When counsel for the GeneralCounsel examined Clark in the General Counsel's case inchief, Clark stated he tried to present both sides of theunion issue fairly and evenly and he disagreed with thestatement that his speech would indicate that he or Re-spondent "opposed" the Union. However, when requiredto produce a copy of the speech (which Clark contendedhe read verbatim), under Federal Rule of Evidence 612,it became obvious that Clark had misstated his and Re-spondent's position with respect to the Union and in my'To facilitate an orderly consideration of the various allegations of un-lawful conduct on the part of Respondent, I have considered all evidenceattested to by each individual witness called by counsel for the GeneralCounsel in which it was contended their testimony bore directly uponunlawful conduct attributed to Respondent rather than an attempt to con-sider each of the 23 separate, but similar and overlapping allegations ofthe complaint.opinion cast a cloud over any believability of Clark. I ampersuaded Clark would testify in any manner that he per-ceived would benefit his position without regard for thetruth. In summary, I find the testimony of Clark to behighly suspect and not worthy of belief. 2I therefore conclude and find that Respondent,through its supervisor and agent, Clark, in the commentsmade by him on May 7 regarding the Union causing lay-offs, made a threat of discharge in violation of Section8(a)(1) of the Act, and, further, the comment of Clarkthat he was not going to tolerate the Union was not onlycoercive and constituted a threat of futility if employeeschose the Union as their representative, but was also anindication of the degree of animus Respondent harboredtoward the Union and its supporters.Brent testified that he attended a second meeting ofemployees where Clark spoke and he placed the date asbeing "the next one should have been around May 28."Brent testified that Clark again had papers with him thathe looked at and then spoke. Brent described Clark'spresentation in part as follows:He said ..."the Union is back again" ..."Mr.Shanklin is making a lot of money off of you. Andhe should have sense enough to see that they donelost seven times. They ought to stop coming. Theyought to have sense enough to see that we don'twant the Union here. We don't need no Union here.... If the Union come here"-let me see-hesaid, "If the Union come here, you won't be able toborrow money no more .... But without theUnion, you can go in the office and get money anytime you want, and I'm going to do everything inmy power to keep this out of here."Respondent contends that the testimony of Brent is "adeliberate falsification" and a "glaring fabrication." Re-spondent in its brief stated: "Brent specifically stated,and repeatedly reconfirmed that Clark spoke to Respond-ent's employees as a whole by the 'cement bar' in thefactory at I p.m. on May 28, 1980. He made it clear thathis recollection of the date and time was precise. He leftno possibility of a simple error." Respondent asserts thatClark was not present at Respondent's facility on May28, 1980, but rather was at a meeting of the AmericanSugar Cane League of the U.S.A., Inc., in attendance atthe Leagues Right of Way Committee. Clark testified heattended the American Sugar Cane League's meeting onthat date. His testimony was corroborated by AttorneyPaul G. Barron, who for a number of years had servedas the general counsel for the American Sugar CaneLeague. I credit Clark's corroborated testimony that hewas not in Franklin, Louisiana, on May 28, 1980. I donot find this to detract from the credibility of Brent's tes-timony that Clark made such a speech as is detailed inpart above. The record evidence does not indicate that2 An additional reason for finding Clark's testimony to be unworthy oftrust is that I was very impressed by the testimony of James August re-garding two conversations that he had with Clark where Clark spokewith him about his testifying at the Board's proceeding herein. That testi-mony will be set forth elsewhere in this Decision. August's testimony, inthat respect, had a real ring of truth about it.474 STERLING SUGARS, INC.Brent was absolutely positive as to the date of the speechbeing May 28, 1980. Brent indicated the second speechthat he attended was sometime around May 28. Thereaf-ter the speech was referred to by counsel in examiningthe witness as the May 28 speech. I am, therefore, per-suaded and find that Clark made such comments, as at-tributed to him by Brent, in a speech to employees on orabout May 28, 1980. I specifically discredit Clark's testi-mony that he never made any such comments.I therefore conclude and find that Respondent, byClark's comments, created an impression that selection ofthe Union as the employees' bargaining representativewould be futile and that reprisals would result. The re-prisals that Clark threatened were that the employeeswould no longer be able to borrow money from Re-spondent, and further, when considered in the context ofthe other unlawful comments, I find Clark's statementthat he would do everything in his power to keep theUnion out was coercive and created the impression thatRespondent would do anything legal or otherwise tokeep the Union out, and as such constituted a violationof Section 8(aX)(1) of the Act.Brent testified that he attended a third meeting at Re-spondent's facility at which Clark spoke. Brent placedthe date of the third meeting as around the middle partof June 1980. Brent testified Clark again had papers butwas not reading from them. Brent testified that Clarkstated in part:Well ...I know a lot of you have signed cards. Iknow who going to the meeting and I'm going toknow what was said at the meetings .... If youhave signed a card already, you can stop going tothe meeting .... If you stop going to the meeting,that will let Mr. Shanklin know that we don't wanta union in here .... It takes a majority of you tosign the cards for him to sign a Petition for theUnion to come in. .... We don't need no Unionhere. ...If you go to the Union and I find out-he will, you know, he would let them go, youknow.James August testified that he was present at twomeetings that Clark held with Respondent's employees.One, he believed to have been in May and the otheraround June 18, 1980. August indicated he was madeaware of the first meeting by a notice posted on the bul-letin board at the timeclock. August described the Junemeeting in part as follows:The next meeting the boss man, he was waiting forus at the clock, and everytime somebody come in,he'd say sit down, sit down we're having a meet-ing.... "Fellows, we have a Union, a Unionmeeting, and I want to let you all know what'sgoing on .... You all messing around with themeatcutting union- ....If you all messingaround with the meatcutting Union, then we havestrikes, because the meatcutting Union have strikes,a lot of strikes, and they'll fine you all so much youall would have no-you all's family be, you know,going undone. And if you all want-and if haveto-we have to come in, we'll carry fellows in towork...." Mr. Clark said that we're not going-that man with the Union been four or five time. Hesaid that they didn't win. That many times he's beenhere-in here, and they're not going to win thistime. They're not going to win this time, becauseI'll try any kind of way in the world to stop it, thatI can to stop it .... He said, "The strike-thepeople don't want nothing but your money. Theymake you pay a lot of dues. They make you payhigh dues for your Union dues. They'll take yourmoney, then you don't get no benefit out of it at all.They'll have you on a strike for three or fourmonths. The Union don't give you no money. TheCompany don't give you no money." Then he hol-lered. He said, "James" he said, "you hear me?" Hesaid, "Because I want you to hear me, James." Itold him that, "Mr. Clark, I hear you ...." Hesaid that we was going around there signing up-letting people sign cards on the factory. You know,and he didn't want nobody to sign no card on thefactory.... He said that if he find out who wassigning card that he have to let them go.James Westley testified he attended two employeemeetings in June 1980 at which Clark spoke on behalf ofRespondent. He testified the meetings were held in thefactory on a block across from the timeclock. Westleytestified with respect to one of the speechs that Clarkstated in part:This is the way he started off. He said, "I'm goingto inform you men about the Union...." Becausehe had worked at different places where they hadUnions. And he was going to let us know what theUnion was all about .... he began to tell us var-ious thing about the Union. Said that the Unionwould cost us a lot of money for union dues. Itwould cost us strikes. It would cause us to lose ourcars, or whatever we had, if it lasts a period oftime.... Well, he asked us if we had signed anycards, or whoever had signed the cards. And healso said that if we signed the cards, he wouldknow who signed the cards .... He said, "This isyou all's decision." But then, he firmly advised usthat what we was going into to be careful of whatwe was going into.Respondent's Executive Vice President and GeneralManager Clark testified he only gave one speech. Clarkstated he gave the speech on June 4, 1980. Clark pro-duced what he testified was a copy of the speech that hegave after having been required to provide it to counselfor the General Counsel pursuant to Federal Rule ofEvidence 612. Clark denied ever saying in his speech orat any other time anything to employees to the effectthat he knew that some of the employees were signingunion cards. Clark testified he never threatened employ-ees that if they signed union cards they would be dis-charged. Clark denied threatening employees with anytype of reprisal if they selected the Union as their collec-tive-bargaining representative.475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent called timekeeper Peggy Parker as a wit-ness. Parker testified she was a unit employee and thatother than the one speech given by Clark in June, sheknew of no other speech being made to employees byhim. Parker stated that during the speech at which shewas present Clark did not solicit any employees not toengage in activities on behalf of the Union. Parker couldnot remember any comments being made regarding anypossible loss of benefits. Parker testified Clark referred tothe fact that in the past there had been strikes and suchfrom the Union. Parker did not remember any remarksmade by Clark that the Union herein would causestrikes. Parker testified that Clark said, ". ..advisedus-in his opinion-and he outlined the company's posi-tion on the Union and advised us not to sign them[cards]." Parker testified that Clark made no threatsagainst any employee who signed a card that she knewof. Parker also testified that Clark made no comments tothe effect that he knew who had signed union cards.Although employees August, Brent, and Westley werenot specific as to the exact date of the speech given byClark in June, I am persuaded that all three were presentat a June 1980 speech given to employees by Clark. Ifurther find, on the basis of this record, that Clark gavemore than one speech to employees during the year 1980regarding the Union. I am further persuaded that Clarkdid not read his speech verbatim. I credit the testimonyof Brent, August, and Westley with respect to Clark'sJune speech and specifically discredit Clark's testimonyto the contrary. I was very impressed with the truthful-ness of the testimony of employee August. I find the tes-i;losuiy of August, Brent, and Westley was essentiallymutually corroborative with respect to the June speechby Clark. I place little, if any, reliance on the testimonyof employee Parker regarding Clark's speech because hertestimony was that she was not aware of certain com-ments being made or she could not recall the commentsbeing made by Clark. Parker's testimony was simply toovague to overcome the convincing testimony of Brent,August, and Westley.I conclude and find that the speech given by Clark inJune 1980 based on the credited testimony outlinedabove, contained impressions of surveillance; threats ofdischarge, threats that selection of the Union wouldresult in or cause strikes at Respondent, and interroga-tion all in violation of Section 8(a)(l) of the Act.3' Although some of the conduct found to be in violation of Sec. 8(a)(l)of the Act as outlined above may not be as specifically characterized inthe complaint, it was nonetheless fully litigated and I have made findingsthereon. I recommend dismissal of any 8(aXl) allegations that are notspecifically found as set forth in this or other sections of this Decision.Even assuming arguendo that Respondent, through its agent Clark, hadgiven the speech verbatim as outlined in G.C. Exh. 4, I note that it con-tained comments that would have constituted 8(aXI) violations of theAct, namely:Once again we understand some of our employees are being asked tosecret meetings, and are being asked to sign union authorizationcards ... the Union doesn't have any big group of people signed uphere now so don't let them try to fool you with any talk about "join-ing the crowd."Such comments as those just set forth would constitute an impressionof surveillance of the employees' protected conduct. It is further notedthat if the speech had been given as written that the following portionJames Westley, who had worked for Respondent upuntil his termination in March 1981, testified regardingtwo individual meetings he had with General Managerand Executive Vice President Clark at the Respondent'sfacility in July 1980. According to Westley, the first ofthe two July meetings took place on July 7, at approxi-mately 9 a.m. when he went into Clark's office to getsupplies and Clark asked him how he had spent his vaca-tion. Westley, who testified he had taken a vacation inJune, told Clark about his vacation and then Clark in-quired, ". ..he asked me about the Union. He said heheard the Union was coming in. He said he was worriedabout the Union coming in." At that point Clark toldWestley, who stated he was a minister and was called bythe title "Preacher" at Respondent's facility, that hecould go to hell for lying. Westley told Clark that hewas not lying, that he did not think the Union wouldcome in. According to Westley, Clark then asked himabout the union sentiments of those Clark thought mightbe involved with the Union. Westley told Clark he knewnothing about the matter.According to Westley, the next such meeting withClark took place on July 26, 1980. Westley stated themeeting occurred near the entrance to Respondent's fa-cility where he met up with Clark as Clark was walkingfrom his home. Clark asked Westley, "Shorty ...hasyou been being good? ...I heard you're fooling withbad company." Westley asked Clark what he meant bybad company and Clark told him, "I hear you're foolingwith the Union again." Clark then told Westley if he was"lying and fooling around with the Union that I couldlose my job."Clark testified he had a conversation with James West-ley in which the subject of "bad company" came up.Clark testified Westley had been in a fight with WilliamBrent, Jr., and Brent's brother. According to Clark, Wil-liam Brent, Jr., had been cut with a knife in the fight.Clark testified he learned that Westley was still livingvery close to the Brent brothers, in fact living in theiryard; and, because he liked Westley and thought he wasa good worker he wanted to persuade Westley to disas-sociate himself from the Brent brothers, and his commentto Westley was made in that regard and had nothing todo with the Union but rather was for Westley's ownsafety.With respect to the July 7 conversation attributed toClark by Westley, Clark testified he was not in Franklin,Louisiana, from July 3 until July 13, 1980. Clark testifiedhe was in Baton Rouge, Louisiana, that entire timeperiod with the exception of two side trips, neither ofwhich brought him back to Franklin, Louisiana. AlyeneB. May corroborated Clark's testimony as to his where-abouts during the time period. She testified she was sec-retary-treasurer of the Rambin Corporation and thatwould have constituted an unlawful implication that Respondent couldfire those who signed union cards.There is no way that a union organizer can cause you to lose yourjob. We do the hiring here-we do the firing here-and no union isever going to change that. You can be sure of one thing-we arenever going to fire any Sterling Sugars employee simply because herefuses to sign a union card or simply because he refuses to join aunion.476 STERLING SUGARS, INC.Clark was at the Rambin Corporation headquarters inBaton Rouge, Louisiana, where she personally saw andworked with him from July 7 until July 11, 1980. Her-bert L. Ramey testified he was the president of RambinCorporation and had been for 10 years. Ramey testifeidthat Clark was in Baton Rouge, Louisiana, from July 3to July 13 and that he personally saw him on a dailybasis during that period of time. Ramey stated that to hisknowledge Clark was not in Franklin, Louisiana, at anypoint during that period of time.I credit Westley's testimony regarding his two meet-ings with Clark. His testimony was logical and believ-able. It is undisputed that Westley had been on a vaca-tion in June and I find it very logical and probable thatClark asked him about his vacation upon his return towork. I conclude and find that Clark further engagedWestley in the conversation regarding his concern andworry about the Union's attempts to organize the em-ployees of Respondent. Although the date (July 7, 1980)placed on the conversation by Westley appears to be adate on which Clark was not in town, I nevertheless findthat the conversation took place and in all probabilitytook place in the latter part of June or the first part ofJuly inasmuch as it followed Westley's having taken hisvacation and came before the July 26 meeting betweenClark and Westley, which meeting Clark acknowledgestook place. I, therefore, find that the question advancedto Westley by Clark was couched in such terms as toelicit a response from Westley and, as such, constitutedunlawfully coercive interrogation of Westley in violationof Section 8(a)(1) of the Act.I credit Westley's version of his meeting with Clark onJuly 26, 1980, and discredit Clark's contrary testimony.As stated elsewhere in this Decision I find Clark to be awitness whose testimony is unworthy of belief. It wouldstrain believability to credit Clark's testimony that hewas only concerned with the safety of Westley with re-spect to the July 26 conversation with Westley inasmuchas he waited from March to July to express his concern.1, therefore, conclude and find that the "bad company"comments made by Clark to Westley concerned theUnion and constituted an impression of surveillance aswell as a threat of a loss of employment in violation ofSection 8(a)(1) of the Act.Current employee James August testified he visitedGeneral Manager and Executive Vice President Clark'soffice on April 16, 1981, to borrow $180 from Clark.August testified he had a note payment due on hismobile home and he wanted to borrow money fromClark to make the payment. August testified he had bor-rowed money from Respondent, through Clark, in thepast and repayment was deducted from his paycheck.According to August, Clark told him he could have themoney but then stated he wished to talk to Clark.August testified Clark told him:He said, "James," he said, "Brent got me on a law-suit." He said, "I want to make a settlement withhim, but he wanted a settlement with his job back.He wanted his job back with his settlement." So, heasked me, "James, can I hire-I mean, will I hirehim back?" I said, "Mr. Clark," I said, "it's up toyou to hire Brent back, if you want to hire himback." He told me, he told me, he said, "James," hesaid, "you know you and Westley have to go upthere, too." You know, ...I said, "Mr. Clark," Isaid, "I don't even know nothing about it. Youknow, going up there." He said, "yeah," he said,"they got you on for the new record to go up there.. ." I said, "Mr. Clark," I said, "I don't evenknow nothing about it" I said, "Ain't nobody toldme nothing." He said, "Well, yeah, it's supposed tobe June the 8th. It's supposed to been June the 8th..." he said, "Will you ride with me, if we got togo?" I said, "No, Mr. Clark, I'm not going to ridewith you ...." He said, "If you come to testifyagainst me for Brent, for Williams, you betterwatch yourself, you better watch yourself."August testified he went to Clark's office on May 8,1981, to obtain some pads for his truck and Clark calledhim into his office and said:"James, you and Westley are supposed to comeback up here-come up here." I keep telling him,"No, Mr. Clark, I have no notice or nothing tocome over here." He said, "yeah, it's supposed tobe June the 8th." He kept telling me June the 8th,and I didn't have nothing was telling me was sup-posed to come up no June the 8th. So, he told me,he said, "James," he said, "yeah," he said, "youbetter watch yourself close," he said, "because ifyou go testify Brent from me," he said, "you watchyourself because, you know, you're not going tohave no job."According to August, Clark called him into his officeon May 16, 1981, and said to him:"James," he said, "[w]hat's going on?" He said,"You gots fellows signing their cards on the truck...Union cards on the truck. I told him I said,"Mr. Clark, I don't have nobody signing cards onthe truck." He said, "Don't tell me." He said, "Iknow. You got fellows signing cards on the truck."And I told him that again. I said, "Mr. Clark, Idon't have nobody signing cards on the truck." Isaid, "Who told you that?" He wouldn't tell me.Then, the door was-the door was opened. Hewent to the door. He slammed the door. Heslammed the door on me, then, he came back goingup to me ...He said, "You see I'm mad." Heraised his fists up. He said, "You see I'm mad". ..Isaid, "I still don't know what's going on." And herun up to me again .... "You see I'm mad, you seeI'm mad." I said, "Well, Mr. Clark," I said, "I don'tsee what you're getting mad about. I don't havenobody signing cards on the truck." You knowwhat I'm talking about. Then, he told me, "I don'twant nobody to be signing the card on the proper-ty-on no Sterling property." And I didn't havenobody signing no card on the truck. He had me in-nocent. You know no card on the truck.477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's General Manager and Executive VicePresident Clark denied having the conversations in Apriland May 1981 that August attributes to him. Clark fur-ther testified that he was not in Franklin, Louisiana, noraround the plant for most of the day on April 16, 1981.Clark testified he was at the plant on May 16, 1981, butwas doing preparation for a meeting scheduled for May18, 1981, which meeting was the annual stockholdersmeeting of the corporation and that he did not engage inany conversation with August on either May 16 or 18,1981.Respondent in its brief contends that "August's testi-mony concerning the alleged April 16 and May 8 con-versations is nothing less than a poorly contrived attemptby August to smear Clark's reputation and testimony."Further Respondent contends that even if August wasconfused as to the date of his alleged meeting with Clarkin mid-May 1981 that counsel for the General Counselfailed to produce any witnesses to the conversation thatwas supposed to have been an excited and loud conver-sation.I am fully persuaded after observing August testifythat he told the truth with respect to the three meetingshe had with General Manager and Executive Vice Presi-dent Clark. August's testimony had a clear ring of be-lievability about it, and inasmuch as I find Clark's testi-mony unworthy of belief for the reasons set forth earlierin this Decision, I credit August's testimony that thethree meetings took place as testified to by him. I dis-credit Clark's denials with respect thereto.I find that Respondent, through General Manager andE^,cJtive Vice President Clark, in his conversationswith August, threatened him with unspecified reprisalsand discharge if he testified against Respondent. I findsuch conduct on the part of Respondent to be flagrantand heinous. It constitutes a clear attempt to interferewith the Board's processes and as such violates Section8(a)(1) of the Act. Further, I find the conduct of Clarkon May 8, 1981, to constitute a false accusation to an em-ployee of soliciting other employees' signatures on unioncards on Respondent's premises and as such constitutedunlawful coercive conduct on the part of Respondent inviolation of Section 8(a)(l) of the Act.C. The Discharge of William Brent, Jr.William Brent, Jr., commenced work for Respondentin 1963 as a seasonal laborer and worked in that capacityfor 5 years. In 1968 Brent became a year round crystaliz-ing floor employee. From 1968 until 1969 Brent workedin the factory and in 1969 was transferred to the positionof yard person and chauffeur to then General ManagerEarl B. Wilson. Brent was chauffeur and yard person forWilson until Wilson's death in May 1974. In 1974 Brentreturned to working inside the mill and continued in thatcapacity until his termination on July 1, 1980. Brentworked under the direct supervision of SuperintendentJose Fernandez. Brent described his duties from 1974until his discharge as: "Well I'll say utility. I was doingsome of everything. Janitor, truck driver, going on trips,picking up trash, anything they told me to do I did it.Work in the office, work in the factory. Janitor work."Brent's normal work hours were from 7 a.m. to 4 p.m.daily.Brent testified that during 1980, prior to his discharge,he became involved in the Union's organizing campaignat Respondent. Brent testified the extent of his participa-tion was to attend some five union meetings held duringMay and June 1980. All meetings of the Union were heldat a local motel. Brent testified he accompanied UnionRepresentative Shanklin on or about June 17 or 18, 1980,to Supervisor Jose Jorajuria's home where Brent askedSupervisor Jorajuria to provide Union RepresentativeShanklin with a list of all of the new employees whoworked for Respondent.Brent testified that on or about June 27 or 28, 1980, hewas asked to substitute for janitor Percy Hatchersonwho was going on vacation. Brent had previously substi-tuted for Hatcherson when Hatcherson had to be awayfrom Respondent. The reporting hours for Brent whenhe subsitituted for Hatcherson were from 4 a.m. untilnoon. The first date that Brent was to have reported as asubstitute for Hatcherson was the night of June 30 andmorning hours of July 1, 1980. Brent testified he wasunable to report to work on June 30 because of car prob-lems and that he notified James August and August wasto have informed Superintendent Fernandez that he(Brent) would be unable to report to work.On the evening of July 1, 1980, Brent reported forwork. Brent testified he could not find his timecard butcommenced work anyway inasmuch as it was not an un-usual incident for timecards not to be in the rack. Brenttestified he thought maybe they forgot to put it his time-card there.Brent testified that after he commenced work the tele-phone rang and it was General Manager and ExecutiveVice President Clark on the phone. Brent described hisconversation with Clark as follows:I asked him-I said, "Good morning, where is mycard." He said, "You ain't got no card." I said,"Why?" He said, "Because you missed." I said,"Well, didn't you get the message?" He said, "Well,I don't know about that, because you didn't comein." I said, "Well, didn't Westley tell Fernandez?"He said, "You were supposed to come." I said,"Well, I couldn't come. My car was broke. I had togo to Jeanerette to get a battery." He said, "Well,you don't have no card, no job either." I said,"Okay."He told me that I'd been sticking my nose in a lotof things that I had no business and causing a lot ofconfusion, plus I had a bad absentee; I missed a lotof days. And I said, "What?" I said, "Explain this. Ihaven't missed no lot of days." He said, I'd beenmissing a lot of work and my work wasn't no good.I said, "No one ever told me my work wasn't nogood. I never had no warning or nothing." So, Isaid, "Well, okay." He said, "Leave the damn key,when you go."Brent testified he left Respondent's facility at thattime. Brent returned to Respondent's plant on July 3,478 STERLING SUGARS, INC.1980, to obtain his paycheck. While at the plant Brentstated he saw Superintendent Fernandez. According toBrent, Fernandez stopped him and said:"Come, come, come." So, I went where he pointshis hand. He say, "I want to talk to you." He said,"I'm sorry what happened." He said, "Well, it's notme, it's Fred Clark. I don't have nothing to do withit." I said, "I understand." He said, "You're a goodman." He said, "You're one hundred with me." Hesaid, "If you need recommendation or you need anykind of recommendation, or anything," he said,"call me up." He said, "Don't forget. You still cometo see me cause I'm your friend and you're myfriend." He said, "You ain't did me nothing wrong.Your work is good with me." He said, "But it'sFred Clark; it's not me." I said, "Yeah, I under-stand."Brent testified he next spoke with Superintendent Fer-nandez on June 3, 1981, when he went to Fernandez'house to find out about his work record because "he hadtold me nothing about my working record." Brent de-scribed his conversation with Superintendent Fernandezas follows:We talked about the weather. I said, "Mr. Fernan-dez. I have a question to ask you." I said, "Howwas my work performed with you?" He said, "onehundred." He said, "I had no problems with you."He said, I-I said, "In the office they say I missed alot of time." He said, "No." He said, "Why don'tyou get all your check stubs and show them." Hesaid, "You didn't miss no lot of time." He said, "Onthe last you missed a little." He said, "But-and Ihad a few complaints about the people in the board-ing house, but you had thirty-one rooms to clean,but one man, I know you couldn't do that all in oneday." He said, "But otherwise, your work perform-ance was excellent with me."Fabrication Superintendent Fernandez testified thatBrent worked under his supervision. Fernandez de-scribed Brent's job as "to take care of the boardinghouse during the grinding season. Then, during the idleseason, we close the boarding house at that time. Andthen, he work in the factory as laborer doing differentjobs in the factory." Fernandez testified that during thelast grinding season he had complaints regarding Brent'sperformance in that Brent was not cleaning the boardinghouse. Fernandez made a memorandum to file datedAugust 18, 1980, regarding Brent wherein he stated therehad been complaints during the 1978 and 1979 grindingseasons regarding Brent's cleaning of the boarding house.Fernandez also stated that during the idle season Brentfrequently came to work late and also missed work onseveral occasions. Fernandez stated that the quality ofBrent's work was less than satisfactory. Fernandez testi-fied he assigned Brent to substitute for janitor Hatcher-son on a Friday before Brent was to report to work onMonday in the latter part of June 1980.Executive Vice President and General Manager Clarktestified that when he reported to work on June 30,1980, the offices were filthy, the bathrooms had not beencleaned, the air-conditioning had not been turned on, andthe place smelled badly. Clark learned Brent had not re-ported for work at 4 a.m. that morning as instructed. In-asmuch as Brent had not called in by 4 p.m. that eve-ning, Clark had timekeeper Parker pull Brent's timecard.Clark testified he wanted Superintendent Fernandez totalk with Brent.Clark testified the next time he heard from Brent wason July 1, 1980, at 3:55 a.m. when he received a callfrom Brent which call awakened him from his sleep.Clark described the telephone conversation betweenBrent and himself as follows:"Mr. Clark, this is Bill." I said, "Yeah, Bill." Hesaid, "I can't find my card." I said, "Well don'tbother about looking for it, Bill." He said, "What'sthe matter?" I said, "Well, I asked Ms. Parker topull it." He said, "What you want me to do?" Isaid, "Well, leave the key with the guard, Bill, andgo on home." He said-oh ...I said, "Where theheck were you yesterday?" Or, "Where were youyesterday." He said, "My car broke down." And Isaid, "Well, did your telephone break down too?"He said, "No sir." ...I believe at that point hesaid, "What do you want me to do." I said, "Well,leave the key with the guard and go on home."Clark testified he had no indication as of July 1, 1980,that Brent was associated with the Union. Clark testifiedhe had Brent's timecard pulled on June 30, in an effort tohave Superintendent Fernandez "dress him down a littlebit," but he had not planned at that point to dischargeBrent.Respondent contends Brent was discharged because heawakened Executive Vice President and General Man-ager Clark from his sleep at 3:55 a.m. on the morning ofJuly 1, 1980. This factor, taken in conjunction with thefact that Brent had failed to report for work on June 30,1980, causing Clark's workday to be interrupted by com-plaints of office personnel regarding the unkempt condi-tion of their workplace resulted in Brent's discharge. Re-spondent asserts Clark had no intention of terminatingBrent even as late as 4 p.m. on June 30, when his time-card was pulled, but rather only intended at that time tohave a discussion with Brent. Respondent in its briefstates: "The disruption of Clark's workday that resultedfrom Brent's failure to report to work on Monday, June30, and the disruption of Clark's sleep caused by Brent'searly morning telephone call on July 1, combined tocause Clark to dismiss Brent during their Tuesday morn-ing telephone conversation."Counsel for the General Counsel contends Respondentunlawfully discharged Brent and asserts three factorsclearly support its contentions, namely, the timing of thedischarge, the distortion of Brent's work record, andwhat the General Counsel contends are shifting explana-tions for the discharge. Counsel for the General Counselstresses the fact that Brent's discharge occurred 2 weeksafter he signed a union card and at a time when Clarkthreatened termination for any employee engaged in suchactivity. Additionally, Brent's discharge came approxi-479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmately 2 weeks after he had asked Supervisor Jorajuria'said in obtaining a list of new employees for Union Orga-nizer Shanklin. Counsel for the General Counsel con-tends the distorted work record is evidenced by Re-spondent's attempt to picture Brent as a marginal em-ployee while at the same time down playing the fact hehad been employed by Respondent for approximately 17years. The General Counsel contends Respondent shifteddefenses by among other factors the testimony given byClark that the fight employee Brent had with JamesWestley "weighed somewhat towards dismissal (ofBrent) but not at the particular instant when he calledme at 3:55 in the morning on July 1."For the reasons set forth elsewhere in this Decision, Idiscredit Clark's testimony that he was called by Brent. Irather credit Brent's testimony that Clark called Brent.There are a number of reasons that persuade me thatBrent was discharged because of his union activitiesrather than for any other reason. I find the abruptness ofthe discharge and its timing as persuasive evidence ofRespondent's motivation. See Patrick Plaza Dodge, Inc.,210 NLRB 870 (1974). Respondent discharged Brent 2weeks after his having asked Supervisor Jorajuria for alist of new employees to provide to the union representa-tive for utilization in its organizational campaign. Re-spondent acknowledged it would not have dischargedBrent for his failure to show for work on June 30 inas-much as both Respondent's Executive Vice Presidentand General Manager Clark and timekeeper Parker testi-fied that others had failed to show for work and had notbeen discharged even in those cases where the individualhad not called in. I find, based on the credited testimonyof Brent, that he did not call Clark. Therefore, thereason advanced by Respondent did not take place butwas rather a fabrication on the part of Respondent in anattempt to justify its discharge of Brent. The commentsof Clark to Brent on the morning of his discharge clearlydemonstrate motivation on the part of Respondent whenClark stated to Brent that he (Brent) was sticking hisnose where he had no business and causing a lot of con-fusion. The pretextual nature of Brent's discharge is fur-ther demonstrated by the fact that Superintendent Fer-nandez prepared a memorandum on August 18, 1980,after Brent had been discharged outlining complaintsagainst Brent for his work performance in 1978 and 1979.Further, there can be no question but that Clark mani-fested strong antiunion bias and unlawful hostilitytoward employees who would exercise their Section 7rights. For example, Clark's comments that he was notgoing to tolerate the Union clearly demonstrated thedegree of animus Respondent held toward the Union andunion supporters. In summary, I find the reason ad-vanced by Respondent for the discharge of Brent did notoccur; that is, Brent did not call Respondent ExecutiveVice President and General Manager Clark in the earlymorning hours of July 1, 1980, but rather Clark calledBrent.4Thus, the only reason for Brent's discharge was' Having found that the reason advanced by Respondent for the dis-charge of Brent was pretextual, I find it unnecessary to discuss the instantcase within the analytical objectives of Wright Line, a Division of WrightLine, 251 NLRB 1083 (1980); see also Limestone Apparel Corp., 255his union and concerted protected activities. I, therefore,find that Respondent's discharge of Brent on July 1,1980, violated Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1. Sterling Sugars, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. United Food and Commercial Workers InternationalUnion Local 1422, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent violated Section 8(a)(3) and (I) of theAct by discharging its employee William Brent, Jr., onJuly 1, 1980.4. By engaging in the following conduct, Respondentcommitted unfair labor practices in violation of Section8(a)(1) of the Act:(a) Threatening its employees that selection of theUnion as the employees' bargaining representative wouldbe futile.(b) Threatening its employees with discharge if theyengaged in activities on behalf of the Union.(c) Creating the impression that selection of the Unionas the employees' bargaining representative would befutile.(d) Threatening its employees with reprisals if they en-gaged in activities on behalf of the Union.(e) Threatening its employees that selection of theUnion would result in or cause strikes at Respondent.(f) Creating the impression of surveillance of its em-ployees' union activities.(g) Interrogating its employees concerning their unionsentiments and activities.(h) Orally threatening its employees to take unspeci-fied reprisals against its employees if the employees testi-fied against Respondent at a Board hearing.(i) Orally threatening to terminate employees if saidemployees testified against Respondent at a Board hear-ing.(j) Falsely accusing employees of soliciting employees'signatures on union cards during worktime on companypremises.5. The violations of the Act noted above constituteunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the purposes of the Act.Having found that Respondent unlawfully terminatedthe employment of its employee William Brent, Jr., Ishall recommend that Respondent be ordered to offerBrent reinstatement in the same position he previouslyhad or, if that job no longer exists, to offer him a sub-stantially equivalent job, and to make him whole for anyloss of earnings he may have suffered, with interestNLRB 722 (1981). However, an application of the Wright Line analysiswould not result in a different conclusion with respect to the instant case.480 STERLING SUGARS, INC.thereon and without prejudice to his seniority or otherrights. Backpay for Brent shall be computed in accord-ance with F. W. Woolworth Company, 90 NLRB 289(1950), with interest thereon computed in the mannerprescribed in Florida Steel Corporation, 231 NLRB 651(1977). See, generally, Isis Plumbing & Heating Co., 138NLRB 716 0962).I have concluded that a broad remedial order is re-quired to effectuate the purposes of the Act. In my judg-ment Respondent, when it attempted to interfere withthe Board's processes by attempting to persuade a wit-ness not to testify at a Board hearing under the threat oflosing his job, engaged in egregious and repugnant mis-conduct and demonstrated a general disregard for its em-ployees' fundamental statutory rights. I shall, therefore,recommend a broad remedial order. See Hickmott Foods,Inc., 242 NLRB 1357 (1979). It is recommended that Re-spondent post the attached notice.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDERThe Respondent, Sterling Sugars, Inc., its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening its employees with discharge if theyengage in activities on behalf of the Union.(b) Creating the impression that selection of the Unionas the employees' bargaining representative would befutile.(c) Threatening its employees with reprisals if theyengage in activities on behalf of the Union.(d) Creating the impression it had its employees' unionactivities under surveillance.(e) Threatening its employees that the selection of theUnion as their representative would result in or causestrikes at Respondent.(f) Interrogating its employees concerning their unionsentiments and activities.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board the find-ings, conclusions, and recommended Order herein shall, as provided bySec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order and all objections theretoshall be deemed waived for all purposes.(g) Orally threatening its employees to take unspeci-fied reprisals against them if they testified against Re-spondent at a Board hearing.(h) Orally threatening to terminate employees if em-ployees testified against Respondent at an unfair laborpractice hearing before the Board.(i) Falsely accusing an employee of soliciting employ-ees' signatures on union cards during worktime on com-pany premises.() Threatening its employees that selection of theUnion as the employees' bargaining representative wouldbe futile.(k) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the purposes of the Act:(a) Offer William Brent, Jr., immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position without prej-udice to his seniority or other rights and priviledges andmake him whole for any loss of earnings he may havesufferred in the manner set forth in the section of thisDecision entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amounts of backpay due under theterms of this recommended Order.(c) Post at its Franklin, Louisiana, plant copies of theattached notice marked "Appendix."6Copies of saidnotice, on forms provided by the Regional Director forRegion 15, after having been duly signed by Respond-ent's representative, shall be posted by it immediatelyupon receipt thereof and be maintained by it for 60 con-sectutive days thereafter, in conspicuous places, includ-ing all places where notices are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply therewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."481